Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
The amendment filed on August 20, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendment to the Specification, Drawings, and Claims have overcome all objections and rejections in the June 4, 2021 Non-Final Office Action except as mentioned below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:


2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOICHIRO YAMAGUCHI (US 4171622, hereinafter YAMAGUCHI) and BI-DIRECTIONAL CHECK VALVES (BI-DIRECTIONAL CHECK VALVES, BoschRexroth (2012), hereinafter BI-DIRECTIONAL CHECK VALVES).
Regarding claim 1, YAMAGUCHI discloses:
An apparatus (FIG. 1) comprising:
a load (23 and 26-27; see FIG. 1 illustration below); and
a compressor (10);
a first pipe (28) coupled to the load and disposed downstream of the load;
a second pipe (32) coupled to the compressor and disposed upstream of the compressor;
a third pipe (34) coupled to the first pipe and the second pipe;
a fourth pipe (see FIG. 1 illustration below) coupled to the first pipe and the second pipe and in parallel to the third pipe, wherein the third pipe and the fourth pipe are disposed (see FIG. 1 illustration below) between the load and the compressor; and
a check valve (33) coupled to the fourth pipe, wherein during a first mode of operation (Col. 3, lines 9-17):
the load is configured to use a refrigerant to cool a space proximate the load;
the first, second, and third pipes are configured to direct refrigerant from the load to the compressor;
the compressor is configured to compress refrigerant from the load; and
the check valve inhibits refrigerant from the load from flowing to the compressor through the fourth pipe; and
wherein during a second mode of operation (Col. 3, lines 9-17) the first, second, and fourth pipes are configured to direct a first portion (see FIG. 1 illustration below) of the refrigerant from the compressor to the load to defrost the load.
During the heating operation (Col. 4, lines 65-68), YAMAGUCHI’s check valve (33) blocks the passage of refrigerant so that the liquid in the receiver (29) is now routed through the capillary tube (34).
BI-DIRECTIONAL CHECK VALVES teaches a check valve that prohibits flow below different threshold pressures in each flow direction.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine YAMAGUCHI with the teachings of BI-DIRECTIONAL CHECK VALVES so during a heating operation still liquid flows through the capillary tube while hot gas flows through a bi-directional check valve allowing both fluids to defrost the load.


    PNG
    media_image1.png
    1062
    872
    media_image1.png
    Greyscale

Regarding claim 2, YAMAGUCHI as modified teaches all the limitations of claim 1. YAMAGUCHI (Col. 3, lines 9-17) additionally teaches:
wherein during the second mode of operation the third pipe (34) is configured to direct a second portion (see FIG. 1 illustration above) of the refrigerant from the compressor to the load (23 and 26-27).
YAMAGUCHI (34) allows bi-directional flow as there is no valve to inhibit flow.

Regarding claim 3, YAMAGUCHI as modified teaches all the limitations of claim 2. YAMAGUCHI additionally teaches:
wherein the second portion is smaller (see FIG. 1 illustration above) than the first portion.
YAMAGUCHI (34) is a capillary tube (Col. 3, lines 23-24); capillary tubes have smaller diameters than pipes (32) and as such, the portion delivered through the capillary tube is smaller than the portion delivered through the fourth pipe (see FIG. 1 illustration above).

Regarding claim 4, YAMAGUCHI as modified teaches all the limitations of claim 1. YAMAGUCHI additionally teaches:
wherein the third pipe (34) is smaller in diameter than the fourth pipe (see FIG. 1 illustration above).
YAMAGUCHI (34) is a capillary tube (Col. 3, lines 23-24); capillary tubes have smaller diameters than pipes (32).

Regarding claim 5, YAMAGUCHI as modified teaches all the limitations of claim 1, but may not explicitly teach: wherein the fourth pipe has a diameter that is less than or equal to a diameter of the first pipe. However, YAMAGUCHI teaches that the combined flow through YAMAGUCHI (33 and 34) equals the flow through YAMAGUCHI (28) and that different flow rates (Col. 3, lines 55-64) affect heat transfer efficiency.
As flow and heat transfer efficiency are a function of pipe diameter and flow rate, variables that can be modified by adjusting the pipe diameter and/or compressor speed, the diameter relationship between the fourth pipe (FIG. 1 illustration above) and first pipe (28) are a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed diameter relationship between the fourth and first pipes cannot be considered critical, and are optimized, by routine experimentation, to obtain the desired balance and/or flow between the pipe diameter and compressor speed as suggested by YAMAGUCHI (Col. 3, lines 55-64) (see MPEP § 2144.05, II.).


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAGUCHI and BI-DIRECTIONAL CHECK VALVES as applied to claim 1 above in view of DEFROSTING REFRIGERATION SYSTEMS: KEEP IT SHORT AND SWEET (NPL: DEFROSTING REFRIGERATION SYSTEMS: KEEP IT SHORT AND SWEET, CONTRACTING BUSINESS (2006), hereinafter DRS).
Regarding claim 6, YAMAGUCHI as modified teaches all the limitations of claim 1. YAMAGUCHI as modified may not explicitly disclose: wherein during the second mode of operation, the load is turned off.
Regarding claim 6, DRS teaches defrosting refrigeration systems:
wherein during the second mode of operation, the load is turned off.
The second mode of operation is a defrosting operation and DRS (page 2, second paragraph) teaches that the evaporator fans and by extension the evaporator or load are turned off during defrosting. One skilled in the art recognizes that turning off the evaporator fan reduces power consumption when the fan is unnecessary and improving energy efficiency.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine YAMAGUCHI and BI-DIRECTIONAL CHECK VALVES with the teachings of DRS to turn off the evaporator fan when defrosting to improve energy efficiency.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAGUCHI and BI-DIRECTIONAL CHECK VALVES as applied to claim 1 above in view of BERKELEY HEATING & AIR CONDITIONING (NPL: WHERE ARE THE BEST PLACES TO INSTALL YOUR SPLIT AC UNIT (2015), hereinafter BERKELEY).
Regarding claim 7, YAMAGUCHI teaches all the limitations of claim 1. YAMAGUCHI may not explicitly disclose: wherein the compressor is positioned vertically higher than the load.
Regarding claim 7, BERKELEY teaches:
wherein the compressor (page 2, ¶ 3) is positioned vertically higher than the load (page 2, ¶¶ 1-2).
BERKELEY places the compressor above the evaporator (load) because airflow is critical for the condenser/compressor unit to perform the tasks of pumping refrigerant through the system and expelling captured heat into the outside air, so it needs to be installed in an open location with ample clearance.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine YAMAGUCHI and BI-DIRECTIONAL CHECK VALVES with the teachings of BERKELEY to improve critical airflow to the compressor by placing the compressor above the evaporator where there is ample clearance for airflow, such as on a roof.


Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHITONG ZHA (US 20180252441, hereinafter ZHA ‘441) in view of YAMAGUCHI, BI-DIRECTIONAL CHECK VALVES, and LESTER K. QUICK (US 3766745, hereinafter QUICK).
Regarding claim 8, ZHA ‘441 discloses:
A method comprising:
removing, by a high side heat exchanger (105), heat from a refrigerant;
storing, by a flash tank (110), the refrigerant;
using, by a first load (115), the refrigerant to cool a first space proximate the first load;
using, by a second load (120), the refrigerant to cool a second space proximate the second load.
Regarding claim 8, ZHA ‘441 may not explicitly disclose: during a first mode of operation: using, by a third load, the refrigerant to cool a third space proximate the third load; directing, by a suction line coupled to the third load and a first compressor, refrigerant from the third load to the first compressor; compressing, by the first compressor, the refrigerant from the second load and the third load; compressing, by a second compressor, the refrigerant from the first load and the first compressor; and preventing, by a check valve coupled to a hot gas line in parallel to the suction line, refrigerant from the third load from flowing to the first compressor through the hot gas line, wherein the hot gas line and the suction line are disposed between the third load and the first compressor; and during a second mode of operation, directing, by the hot gas line, a first portion of the refrigerant from the first compressor to the third load to defrost the third load.
Regarding claim 8, QUICK (FIG. 1) teaches a refrigeration system having:
during a first mode of operation (Col. 7, lines 51-60, cooling):
using, by a third load (44, each conduit 43 leads to a load (44); Col. 6, lines 56-68), the refrigerant to cool a third space proximate the third load (44);
directing, by a suction line (54 or 65) coupled to the third load and a first compressor (81), refrigerant from the third load to the first compressor;
compressing, by the first compressor, the refrigerant from a second load (44) and the third load;
compressing, by a second compressor (10), the refrigerant from a first load (44) and the first compressor.
QUICK (Col. 1, lines 11-35) employs a plurality of compressors, loads, a check valve, and a suction line to improve the operation and efficiency of these refrigeration systems by greatly reducing the temperature of the liquid refrigerant before supplying same to the individual evaporators in different operational modes.
Regarding claim 8, YAMAGUCHI teaches a refrigeration system that:
prevents, by a check valve (33) coupled to a hot gas line (see fourth pipe in FIG. 1 illustration above) in parallel to a suction line (34), refrigerant from a load (23 and 26-27; see FIG. 1 illustration above) from flowing to a compressor (10) through the hot gas line, wherein the hot gas line and the suction line are disposed between the load and the compressor (see FIG. 1 illustration above); and
during a second mode (Col. 3, lines 9-17) of operation, directing, by the hot gas line (BI-DIRECTIONAL CHECK VALVES teaches a check valve that prohibits flow below different threshold pressures in each flow direction), a first portion (see FIG. 1 illustration above) of the refrigerant from the compressor to the load to defrost the load.
YAMAGUCHI (Col. 2, lines 31-34) employs a check valve, hot gas line, suction line, compressor, and load to provide a refrigeration system capable of operation throughout a wide range of ambient temperatures during operation improving refrigeration system efficiency during defrost. During the heating operation (Col. 4, lines 65-68), YAMAGUCHI’s check valve (33) blocks the passage of refrigerant so that the liquid in the receiver (29) is now routed through the capillary tube (34).BI-DIRECTIONAL CHECK VALVES teaches a check valve that prohibits flow below different threshold pressures in each flow direction. Hot defrost gas flow through the YAMAGUCHI third and fourth pipes improves defrost flow rates by allowing fluid flow to “naturally” balance between the first, third, and fourth pipes.
It would be obvious to one skilled in the art, before the effective filing date of the Instant Claims, to combine ZHA ‘441 with the teachings of QUICK, YAMAGUCHI, and BI-DIRECTIONAL CHECK VALVES. QUICK (Col. 3, lines 10-15 and Col. 4, lines 29-37; claim 4) provides a suction line and a hot gas line to quickly reduce the temperature of the refrigerant before the refrigerant reaches the evaporators. YAMAGUCHI provides a check valve within the hot gas line in parallel to the suction line to improve defrost.

Regarding claim 9, ZHA ‘441 as modified teaches all the limitations of claim 8. YAMAGUCHI additionally teaches: further comprising, during the second mode (Col. 3, lines 9-17) of operation, directing, by the suction line, a second portion (FIG. 1 illustration) of the refrigerant from the first compressor to the third load. YAMAGUCHI (34) allows bi-directional flow as there is no valve to inhibit flow.

Regarding claim 10, ZHA ‘441 as modified teaches all the limitations of claim 9. YAMAGUCHI additionally teaches:
wherein the second portion is smaller (FIG. 1 illustration) than the first portion.
YAMAGUCHI (34) is a capillary tube (Col. 3, lines 23-24); capillary tubes have smaller diameters than pipes (32) and as such, the portion delivered through the capillary tube is smaller than the portion delivered through the fourth pipe (FIG. 1 illustration).

Regarding claim 11, ZHA ‘441 as modified teaches all the limitations of claim 8. YAMAGUCHI additionally teaches:
wherein the suction line (34) is smaller in diameter than the hot gas line (FIG. 1 illustration).
YAMAGUCHI (34) is a capillary tube (Col. 3, lines 23-24); capillary tubes have smaller diameters than pipes (32).

Regarding claim 12, ZHA ‘441 as modified teaches all the limitations of claim 8. YAMAGUCHI may not explicitly teach: wherein the hot gas line has a diameter that is greater than or equal to a diameter of 5/8 inches. However, YAMAGUCHI teaches that the combined flow through YAMAGUCHI (33 and 34) equals the flow through YAMAGUCHI (28) and that different flow rates (Col. 3, lines 55-64) affect heat transfer efficiency.
As flow and heat transfer efficiency are a function of pipe diameter and flow rate, variables that can be modified by adjusting the pipe diameter and/or compressor speed. Thus, a minimum hot gas line diameter is a result effective variable by one having ordinary skill in the art before the effective filing date of the invention, and without showing unexpected results, the claimed minimum hot gas line diameter cannot be considered critical, and is optimized, by routine experimentation, to obtain the desired flow through the hot gas line as suggested by YAMAGUCHI (Col. 3, lines 55-64) with respect to uniform flow through a tube (see MPEP § 2144.05, II.). It has been held that the optimization of a result-effective variable is obvious, in this instance, a minimum hot gas line diameter for efficient fluid flow has been determined. Because the hot gas diameter is recognized as the result of pressure differences within the system and system footprint; the value of 5/8 is not a product of innovation but of ordinary skill and is obvious.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHA ‘441, YAMAGUCHI, BI-DIRECTIONAL CHECK VALVES, and QUICK as applied to claim 8 above in view of DRS.
Regarding claim 13, ZHA ‘441 as modified teaches all the limitations of claim 8. ZHA ‘441 as modified may not explicitly teach: wherein during the second mode of operation, the third load is turned off.
Regarding claim 13, DRS teaches defrosting refrigeration systems:
wherein during the second mode of operation, the third load is turned off.
The second mode of operation is a defrosting operation and DRS (page 2, second paragraph) teaches that the evaporator fans and by extension the evaporator or load are turned off during defrosting. One skilled in the art recognizes that turning off the evaporator fan reduces power consumption when the fan is unnecessary and improving energy efficiency.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to modify the combination of ZHA ‘441, YAMAGUCHI, BI-DIRECTIONAL CHECK VALVES, and QUICK with the teachings of DRS to turn off the evaporator or load when defrosting to improve energy efficiency.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHA ‘441, YAMAGUCHI, BI-DIRECTIONAL CHECK VALVES, and QUICK as applied to claim 8 above in view of BERKELEY HEATING & AIR CONDITIONING (NPL: WHERE ARE THE BEST PLACES TO INSTALL YOUR SPLIT AC UNIT (2015), hereinafter BERKELEY)
Regarding claim 14, ZHA ‘441 as modified teaches all the limitations of claim 8. ZHA ‘441 as modified may not explicitly disclose: wherein the first compressor is positioned vertically higher than the third load.
Regarding claim 14, BERKELEY teaches:
wherein a compressor (page 2, ¶ 3) is positioned vertically higher than a load (page 2, ¶¶ 1-2).
BERKELEY places the compressor above the evaporator (load) because airflow is critical for the condenser/compressor unit to perform the tasks of pumping refrigerant through the system and expelling captured heat into the outside air, so it needs to be installed in an open location with ample clearance.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine YAMAGUCHI, BI-DIRECTIONAL CHECK VALVES, and QUICK with the teachings of BERKELEY to improve critical airflow to the compressor by placing the compressor above the evaporator where there is ample clearance for airflow, such as on a roof.


Claim(s) 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHA ‘441 in view of YAMAGUCHI, BI-DIRECTIONAL CHECK VALVES, and QUICK.
Regarding claim 15, ZHA ‘441 (FIG. 1) discloses:
A system comprising:
a high side heat exchanger (105) configured to remove heat from a refrigerant;
a flash tank (110) configured to store the refrigerant;
a first load (115) configured to use the refrigerant to cool a first space proximate the first load;
a second load (120) configured to use the refrigerant to cool a second space proximate the second load.
Regarding claim 15, ZHA ‘441 may not explicitly disclose: a third load; a first compressor; a second compressor; a hot gas line coupled to the third load and the first compressor in parallel to a suction line, wherein the hot gas line and the suction line are disposed between the third load and the first compressor; and a check valve coupled to the hot gas line, wherein during a first mode of operation: the third load is configured to use the refrigerant to cool a third space proximate the third load; the suction line configured to direct the refrigerant from the third load to the first compressor; the first compressor configured to compress the refrigerant from the second load and the third load; the second compressor configured to compress the refrigerant from the first load and the first compressor; and the check valve inhibits refrigerant from the third load from flowing to the first compressor through the hot gas line; and wherein during a second mode of operation, the hot gas line is configured to direct a first portion of the refrigerant from the first compressor to the third load to defrost the third load.
Regarding claim 15, QUICK (FIG. 1) teaches a refrigeration system having:
a third load (44, each conduit 43 leads to a load (44); Col. 6, lines 56-68);
a first compressor (81); a second compressor (10);
a hot gas line (40 and/or 77) coupled to the third load and the first compressor in parallel to a suction line (54 or 65), wherein the hot gas line and the suction line are disposed between the third load and the first compressor; and
a check valve (73 and/or 76) coupled to the hot gas line, wherein during a first mode of operation (Col. 7, lines 51-60, cooling):
the third load is configured to use the refrigerant to cool a third space proximate the third load;
the suction line configured to direct the refrigerant from the third load to the first compressor;
the first compressor configured to compress the refrigerant from a second load (44) and the third load;
the second compressor configured to compress the refrigerant from a first load (44) and the first compressor.
QUICK (Col. 1, lines 11-35) employs a plurality of compressors, loads, a check valve, and a suction line to improve the operation and efficiency of these refrigeration systems by greatly reducing the temperature of the liquid refrigerant before supplying same to the individual evaporators in different operational modes.
Regarding claim 15, YAMAGUCHI teaches a refrigeration system having:
a check valve (33) that inhibits refrigerant from a load (see FIG. 1 illustration above) from flowing to a compressor (10) through a hot gas line (FIG. 1 illustration); and
wherein during a second mode (Col. 3, lines 9-17) of operation, the hot gas line is configured to direct a first portion (BI-DIRECTIONAL CHECK VALVES teaches a check valve that prohibits flow below different threshold pressures in each flow direction) of the refrigerant from the compressor to third load to defrost the third load.
YAMAGUCHI (Col. 2, lines 31-34) employs a check valve, hot gas line, suction line, compressor, and load to provide a refrigeration system capable of operation throughout a wide range of ambient temperatures during operation. During the heating operation (Col. 4, lines 65-68), YAMAGUCHI’s check valve (33) blocks the passage of refrigerant so that the liquid in the receiver (29) is now routed through the capillary tube (34). BI-DIRECTIONAL CHECK VALVES teaches a check valve that prohibits flow below different threshold pressures in each flow direction. Hot defrost gas flow through the YAMAGUCHI third and fourth pipes improves defrost flow rates by allowing fluid flow to “naturally” balance between the first, third, and fourth pipes.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine ZHA ‘441 with the teachings of QUICK, YAMAGUCHI, and BI-DIRECTIONAL CHECK VALVES to employ a plurality of compressors, loads, a check valve, and a suction line to improve the operation and efficiency of these refrigeration systems by greatly reducing the temperature of the liquid refrigerant before supplying same to the individual evaporators in different operational modes and to provide a refrigeration system capable of operation throughout a wide range of ambient temperatures during operation.

Regarding claim 16, ZHA ‘441 as modified teaches all the limitations of claim 15. YAMAGUCHI additionally teaches: wherein during the second mode (Col. 3, lines 9-17) of operation, the suction line is further configured to direct a second portion (FIG. 1 illustration) of the refrigerant from the compressor to the load.

Regarding claim 17, ZHA ‘441 as modified teaches all the limitations of claim 16. YAMAGUCHI additionally teaches: wherein the second portion is smaller (FIG. 1 illustration) than the first portion. YAMAGUCHI (34) is a capillary tube (Col. 3, lines 23-24); capillary tubes have smaller diameters than pipes (32) and as such, the portion delivered through the capillary tube is smaller than the portion delivered through the fourth pipe (FIG. 1 illustration).

Regarding claim 18, ZHA ‘441 as modified teaches all the limitations of claim 15. YAMAGUCHI additionally teaches: wherein the suction line (34) is smaller in diameter than the hot gas line (FIG. 1 illustration). YAMAGUCHI (34) is a capillary tube (Col. 3, lines 23-24); capillary tubes have smaller diameters than pipes (32).


Regarding claim 19, ZHA ‘441 as modified teaches all the limitations of claim 15. YAMAGUCHI may not explicitly teach: wherein the hot gas line has a diameter that is greater than or equal to a diameter of 5/8 inches. However, YAMAGUCHI teaches that the combined flow through YAMAGUCHI (33 and 34) equals the flow through YAMAGUCHI (28) and that different flow rates (Col. 3, lines 55-64) affect heat transfer efficiency.
As flow and heat transfer efficiency are a function of pipe diameter and flow rate, variables that can be modified by adjusting the pipe diameter and/or compressor speed. Thus, a minimum hot gas line diameter is a result effective variable by one having ordinary skill in the art before the effective filing date of the invention, and without showing unexpected results, the claimed minimum hot gas line diameter cannot be considered critical, and is optimized, by routine experimentation, to obtain the desired flow through the hot gas line as suggested by YAMAGUCHI (Col. 3, lines 55-64) with respect to uniform flow through a tube (see MPEP § 2144.05, II.). It has been held that the optimization of a result-effective variable is obvious, in this instance, a minimum hot gas line diameter for efficient fluid flow has been determined. Because the hot gas diameter is recognized as the result of pressure differences within the system and system footprint; the value of 5/8 is not a product of innovation but of ordinary skill and is obvious.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHA ‘441, YAMAGUCHI, BI-DIRECTIONAL CHECK VALVES, and QUICK as applied to claim 15 above in view of DRS.
Regarding claim 20, ZHA ‘441 as modified teaches all the limitations of claim 8. ZHA ‘441 as modified may not explicitly teach: wherein during the second mode of operation, the third load is turned off.
Regarding claim 20, DRS teaches defrosting refrigeration systems: The system of Claim 15, wherein during the second mode of operation, the third load is turned off. The second mode of operation is a defrosting operation and DRS (page 2, second paragraph) teaches that the evaporator fans and by extension the evaporator or load are turned off during defrosting.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to modify the combination of ZHA ‘441, YAMAGUCHI, BI-DIRECTIONAL CHECK VALVES, and QUICK with the teachings of DRS to turn off the evaporator or load when the defrosting.


Response to Arguments
Applicant’s arguments, see pages 8-14, filed August 20, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is/are made in view of: YAMAGUCHI and BI-DIRECTIONAL CHECK VALVES; and ZHA, YAMAGUCHI, BI-DIRECTIONAL CHECK VALVES, and QUICK. BI-DIRECTIONAL CHECK VALVES are known in the art before the effective filing date of the Instant Claims and the modification of YAMAGUCHI with the teachings of BI-DIRECTIONAL CHECK VALVES is not contrary to YAMAGUCHI because during a heating operation liquid still flows through the capillary tube while hot gas flows through a bi-directional check valve allowing both fluids to defrost the load.
With respect to Applicant’s arguments and amendments that the hot gas and suction lines are between the load and the compressor, both YAMAGUCHI and QUICK teach these features as detailed in the rejections above.
With respect to Applicant’s arguments that neither YAMAGUCHI nor QUICK teaches a third load: YAMAGUCHI has at least three loads (18, 23, 26, and 27) attached to suction line (34) and hot gas line (through 33); and QUICK has at least three loads (44) attached to at least three suction line (54 or 65) and hot gas line (40 and/or 77) pairings. QUICK shows hot gas lines (40 and 77) with pressure regulating (66) to direct hot gas to defrost the loads (44).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763


/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763